UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 CIRCUIT CITY STORES, INC. (Name of Registrant as Specified in Its Charter) WATTLES CAPITAL MANAGEMENT, LLC HKW TRUST MARK J. WATTLES JAMES A. MARCUM ELLIOTT WAHLE DON R. KORNSTEIN ANTHONY BERGAMO ALEXANDER M. BOND (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: -2- Wattles Capital Management, LLC (“WCM”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of a slate of director nominees at the 2008 annual meeting of shareholders (the “Annual Meeting”) of Circuit City Stores, Inc., a Virginia corporation (“Circuit City”).WCM has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On February 26, 2008, The Wall Street Journal published the following news story: Wattles Nominates Slate of 5 To Circuit City Board By GARY MCWILLIAMS February 26, 2008;PageA14 Investor Mark J. Wattles disclosed plans to nominate his own slate of five directors at Circuit City Stores Inc., criticizing managers at the Richmond, Va., consumer-electronics retailer for failing to deliver a turnaround. Circuit City shares have lost 76% of their value in the last year as losses surged after changes to store staffing and operations. The company had earlier forecast a "modest loss" for the fiscal fourth quarter ending Friday after reporting a $207 million third-quarter loss. It hasn't yet released results for the final period or full year. Mr. Wattles, principal of Wattles Capital Management LLC and the founder of video-rental chain Hollywood Entertainment, holds a 6.5% stake in Circuit City, which has about $12 billion in annual sales. Yesterday was the last day to nominate directors for the June 24 stockholders' meeting. In a telephone interview, Mr. Wattles said he nominated the slate after being rebuffed in recent attempts to meet with Circuit City executives, whom he criticized for worsening the company's financial picture. He said executives have "lost the faith" of employees and investors, and he expects an election of his slate would help lead to a new management team. A spokesman for Circuit City released a statement saying directors "will consider these nominations in due course," but declined further comment. The filing with the Securities and Exchange Commission was disclosed after the end of regular trading. Circuit City shares rose 19 cents to $4.87 in 4 p.m. composite trading on the New York Stock Exchange, then lost one cent in after-hours trading. -3- Mr.
